Title: From John Quincy Adams to Thomas Boylston Adams, 7 March 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



No. 28
7. March. 1801

I have promised in this letter to give you some account of the institutions in the province of Silesia, for the education of youth. The university at Breslau, and the academy of nobles at Liegnitz, I need not mention, having noticed them in my letters at the time when we visited those places. Besides these, there are what we call grammar schools, where latin is taught in almost every town in the province, & usually in connection with some church or convent. But the arrangments and regulations of the trivial schools, as they are here called, Schools destined for that elementary instruction, which ought to be diffused over the whole mass of the people particularly deserve your attention, because you may perhaps as a new Englander entertain the prejudice, that your own country is the only spot on earth, where this object is rightly understood, & where the arts of reading & writing are accomplishments almost universally possessed.
Probably no country in Europe could so strongly contest our superiority in this respect as Germany, & she for this honorable distinction is indebted principally to Frederic the second. To the zeal, with which he pursued the purpose of spreading useful knowledge among all classes of his subjects, & to the influence of his example & of his success, even beyond the limits of his own dominions. To enter upon this topic with the details of which it is susceptible might perhaps not amuse you, & would lead me too far from my subject. I shall therefore confine myself to the measures he adopted, & the system he introduced, in this regard in Silesia.
At the time of his conquest, education had seldom made an object of the concern of Governments, & Silesia, like the rest of Europe, was but wretchedly provided either with schools, or teachers. In the small towns & villages the schoolmasters were so poorly paid, that they could not subsist without practicing some other trade, besides their occupation as instructors, & they usually united the character of the village school master, that of the village fiddler. Even of these, there were so few, that the children of the peasants in general, throughout the province were left untaught. This was especially the case in Upper Silesia. Frederic issued an ordinance, that a school should be kept in every village, & that a competant subsistance should be provided for the school master, by the joint contribution of the Lord of the village, & of the tenants themselves. The superintendance of the schools was prescribed as the duty of the clergy. But in order, that this ordinance might have its due execution, it was necessary to form the teachers themselves, properly qualified to give useful instruction. This was effected by the persevering intelligence of a man by the name of Felbiger, an Augustine Monk, belonging to a convent at Sagan; a man, says a Silesian historian, whom a great part of Germany must thank for a revolution not less important, though of slower progress, & milder character, than that, which two centuries & a half earlier was accomplished by another monk of the same order—by Luther.
Felbiger after spending some years at Berlin, to obtain a perfect knowledge of the best method of instruction practised in the schools there, returned to Sagan, & made the convent, to which he belonged, a seminary for young ecclesiastics and candidates as schools masters to acquire the knowledge of the improved mode of teaching. Several other institutions of the same kind were in due time established at Breslau, Glatz, & other places, upon his principles, and conducted by persons, whom he had formed. To defray the expences necessary for the support of these seminaries, a fund is raised consisting of one quarter’s salary, which every catholic curate is obliged to pay upon being first settled in a parsonage.
With each of these seminaries are connected certain schools, where the young candidates for the clerical, or teaching office, are obliged to attend, & observe the practice of the method, the theory of which they learn at the seminaries themselves. The clergy are required no less than the teachers to go through this process, because the superintendence over the teachers is intrusted to them—No young man can be admitted to either of the offices, without an attestation of his qualities from one of the seminaries.
After all these preparatory measures had been carried into effect, an ordinance was published in the year 1765, prescribing the mode of teaching as adopted in the seminaries, & the manner, in which the clergy should superinted the efficacious establishment of the system. The regulations of this ordinance prove the earnestness with which the king of Prussia labored to spread the benefits of useful knowledge among all his subjects. The teachers are directed to give plain instruction, & upon objects applicable to the ordinary concerns of life. Not merely to load the memory of the scholars with words, but to make things intelligible to their understanding. To habituate them to the use of their own reason, by explaining every object, so that the children themselves may be able to explain it, upon examination. The candidates for school keeping, must give specimens of their ability, by teaching at one of the schools connected with the seminary, in presence of the professors of the seminary, that they may remark & correct any thing defective in the candidate’s method. If one school suffices for more than one village, neither of them must be more than half a german mile distant from it in the flat country, nor more than a quarter of a mile, in the mountanous parts. The school tax must be paid by the lord & tenants without distinction of religions—In the towns the schools must be kept, the whole year round—It is expected, that one month shall suffice to make a child know the letters of the alphabet—that in two it shall be able to join them, & in three to read—The boys must all be sent to school, from their 6th: to their 13th: year, whether their parents are able to pay the school tax, or not—For the poor, the school money must be raised by collections. Every parent, or guardian, who neglects to send his child, or pupil to school without sufficient cause, is obliged to pay a double school tax, for which the guardian shall have no allowance. Every curate must examine weekly the children of the school in his parish. A general examination must be had annually by the deans, of the districts within their respective precincts, & a report of the condition of the schools, the talents, & attention of the school masters, the state of the buildings, & of attendance by the children, made to the office of the vical general, who must transmit all these reports to the royal domain offices. From these, orders are issued to the respective Land raths, to correct the abuses, & supply the deficiences indicated in the reports. This system was at first prepared only for the Roman catholic schools, but it was afterwards adopted for the most part by the Lutheran consistories. Its truly respectable author Felbiger, was in the sequel, with the consent of Frederic, invited to Vienna by the Empress Maria Theresa, and her son Joseph the Second, who appointed him director of the Normal Schools, or seminaries in all the Austrian dominions. His regulations have introduced & practised upon, in almost all the catholic schools of Germany.
In Silesia, they had at first, many old prejudices to contend with—The indolence of the catholic clergy was averse to the new troublesome duty imposed on them. Their zeal was alarmed at the danger arising from this dispersion of light, to the stability of their church. They considered alike the spirit of innovation, & the spirit of enquiry as their natural enemies. Besides this, the system still meets resistance from the penurious parcimony, & stubborn love of darkness prevailing in some parts of the province. Many villages neglect the support of their schools; many individuals, upon false pretexts forbear sending their children to school, for the sake of saving the tax. The compulsive measures, and the penalties prescribed by the ordinance are used seldom, and with reluctance. The benevolent design has not been accomplished to the full extent of which it was capable; but as far as it has been accomplished, its operation has been a blessing. That its effects have been very extensive, is not to be doubted, when we compare the number of schools throughout the province in the year 1752, when they amounted only to 1552, with that in the year 1798, when they were more than 3500. The consequences of a more general diffusion of knowledge are attested by many other facts equally clear. Before the seven year’s war, there had scarcely even been more than one periodical journal, or gazettes published in the province at one time. There are now no less than seventeen newspapers, & magazines, that appear by the day, the week, the month, or the quarter many of them upon subjects generally useful, & containing valuable information and instruction for the people. At the former period there were but three booksellers, and these all at Breslau. There are now six in that capital, and seven dispersed about in the cities. The number of printing presses, & of book binders has increased in the same proportion.
Dr. Johnson in his life of Watts has bestowed a just and exalted encomium upon him for not disdaining to descend from the pride of genius & the dignity of science, to write for the wants & the capacities of children. “Every man, acquainted (says he) with the common principles of human actions, will look up with veneration on the writer, who is at one time combating Locke & at another time making a Catecism for children in their fourth year.”—But how much greater still, is the tribute of admiration irresistably drawn from us, when we behold an absolute monarch, the greatest general of his age, eminent as a writer in the highest departments of literature, descending in a manner to teach the alphabet to the children of his kingdom, bestowing his care, his persevering assiduity, his influence & his power, in diffusing plain and useful knowledge among his subjects, in opening to their minds the first & most important pages of the book of science, in filling the whole atmosphere they breathed with that intellectual fragrance, which had before been imprisoned in the vials of learning, or enclosed within the gardens of wealth. Immortal Frederic! When seated on the throne of Prussia with kneeling millions at thy feet, thou wert only a king. On the fields of Leuthen, of Zorndorf, of Rosback, of so many other scenes of human blood & anguish, thou wert only a hero. Even in thy rare & glorious converse with the Muses and with science, thou wert only a Philosopher, an Historian, a Poet—but in this generous ardor, this active and enlighthened zeal for the education of thy people, thou wert truly Great—the father of thy country—the benefactor of mankind.
There I shall perhaps close the series of my Silesian letters; though I may possibly send you an appendix of one letter more upon this subject. Since the date of my last I have received one piece of important news from America (at second hand, as usual) & one from England. The former that the Senate of the U. States has refused to ratify two articles of the Convention with France, & the latter, that the king of England is ill of a fever—and perhaps with a return of the melancholy disorder, which afflicted him once before.
The veneration I feel for the Senate of the Union, a body, whose proceedings have always been marked with patriotism and wisdom forbids me to doubt, but that they had strong & overpowering reasons for the measure they have adopted on this occasion. As I understand a further negotiation is to be attempted—as I really believe the temper of the french goverment is at this time not hostile to us, and as under our new administration France will perhaps feel yet more inclined to show us favour, I am less alarmed at this rejection of terms once agreed upon, than I should have been under other circumstances—Yet I do not indulge a hope that we shall ever obtain a settlement of our differences with France, upon terms more advantageous to us, than those of that Treaty. The terms were not such as in perfect justice we were entitled, but when negotiation cannot be supported by compulsion, the rigorous question of right, must in some sort yield to that practibility. The fair pller of estimation is not between what was, and what ought to be have been agreed to by the other contracting power; but between what was & what could be obtained from her; or between what she agreed to, and War—Now, indemnities for the property of our citizens plundered by french decrees and confiscated by french courts, I believe it impossible ever to obtain. Even if promised, they will never be realized, and as long as our claim was not abandoned, the mere unaccomplished promise in a Treaty would for us be worse than nothing. Objects of small importance, or of impossible attainment should not be suffered to defeat a conclusion of differences, which the longer they are kept open, may prove the harder to close.
The king of England’s illness happens at a most critical time indeed, and may lead to the most unhappy consequences for that country. But by the last accounts (of the 24th:) great hopes were entertained, that it was only the transient concomitant of a violent fever, & would be removed with it. In the mean time the settlement of the arrangments for the new ministry was not completed, and every thing for the time at a stand.
